ORDER

PER CURIAM.
Appellant James Massey, Jr. (“Massey”) appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable Angela Turner-Quigless presiding, after the court denied Massey’s Rule 24.035 motion after an evidentiary hearing. Massey had previously pled guilty to one charge of Stealing a Motor Vehicle, in violation of Section 570.030 RSMo. (2000).
Massey brings one claim or error, and argues that the circuit court clearly erred in denying his Rule 24.035 motion because he did not receive the effective assistance of his trial counsel. Specifically, Massey argues that his trial counsel promised him that if he pled guilty he would only receive probation. Instead, Massey was determined to be a prior and persistent offender, and the circuit court sentenced him to eight years in prison. Massey argues that if he knew he could have been sentenced to eight years in prison, he never would have pled guilty and would have demanded a trial.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).